FOR IMMEDIATE RELEASE October 27, 2016 KEARNY FINANCIAL CORP. ANNOUNCES RESULTS OF 2 Fairfield, New Jersey – October 27, 2016 - Kearny Financial Corp. (NASDAQ Global Select Market "KRNY") announced that its 2016Annual Meeting of Stockholders was held today Thursday, October 27, 2016.At the meeting John J. Mazur, Jr., Matthew T. McClane, John F. McGovern were re-elected and Raymond E. Chandonnet was elected as directors to serve three-year terms, which will expire in 2019. In addition, stockholders ratified the appointment of BDO USA, LLP as the Company's independent auditor for the fiscal year ending June 30, 2017. Stockholders also voted in favor of the advisory, non-binding resolution to approve our executive compensation and in favor of the 2016 Equity Incentive Plan as described in our Proxy Statement. Kearny Financial Corp. is the holding company for Kearny Bank, which operates from its administrative headquarters building in Fairfield, New Jersey and 42 retail branch offices located throughout northern and central New Jersey and Brooklyn and Staten Island, New York. Shares of Kearny Financial Corp. trade on the NASDAQ Global Select Market under the symbol “KRNY.” For further information contact: Craig L. Montanaro President and Chief Executive Officer Kearny Financial Corp. 973-244-4500
